DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leng(US Publication 2009/0324872) in view of Kern et al.(DE 4308925A2)
Leng discloses an edge wrapped composite board having a top board(11), a bottom board(12)  with a honeycomb having the cells facing upward(13), a frame(14), wherein the bottom board is wrapped around the frame by bending, indicating it had a connecting portion which extended beyond the top board.(Figure 2, [0047])  The reference does not disclose the connecting portion and top board are heated using the same heater before bending the top board and welding them.  However, the reference does disclose the top board is plastic.[0047]  Generally, bending plastic without heat will result in breaking of the plastic as the plastic is rigid.  Kern et al. discloses heating(11) both the connecting portion and the portion adjacent it to which 
Regarding claim 2, Leng does not disclose the specifics of the apparatus used to form the board.  Kern et al. shows a sliding block which rests against the outside of the connecting portion during the heating and then is moved horizontally to fold over the connecting portion.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a device similar to that of Kern et al. to fold over the connecting portion of the top board since Leng is silent as to the exact device leading one to look to similar devices, and since Kern et al. is a similar device for folding the edge of one layer over another. 
Regarding claim 5, Leng shows the connecting portion being vertical and Kern et al. shows the sliding block has a vertical surface adjacent the connecting portion which abuts the connecting portion during the heating.(Figure 1)
Regarding claim 6, Leng does not disclose the orientation of the connecting portion prior to bending.   One in the art would appreciate the connecting portion could have any orientation, vertical, inclined or horizontal, as those are the only choices and thus a limited group from which the choice can be made, making them all obvious choices. One in the art would also appreciate that the sliding block would have a vertical side or inclined side to contact the connecting portion 
Regarding claim 7, the angle of the connecting portion to the top surface of the board prior to bending is within the ability of one of ordinary skill in the art to determine absent unexpected results.
Regarding claim 9, one in the art would appreciate the boards could be made of any plastic such as polypropylene since they are all well-known and conventional plastic, absent unexpected results. While the references cited do not disclose cutting notches in a circular arc transition area, cutting of such notches is extremely well-known and conventional in the manufacturing arts in general when bending or folding a flat layer around a curved area and would have been obvious for this reason.
Regarding claim 11, Leng shows a frame(14) on an inner side of the side edge of the bottom board.(Figure 2)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leng and Kern et al. as applied to claim 1 above, and further in view of Tarnay et al.(US Patent 5,983,807).
Leng and Kern et al. do not disclose bosses projecting toward one side of the top board forming the honeycomb type shape.  Tarnay et al. discloses a composite board with one surface having a plurality of bosses which extend toward the other, supporting it.(Figure 7A, Abstract)  It would have been obvious to one of ordinary skill in the art at the time of filing to make the honeycomb type layer of the bottom board of Leng and Kern et al. from a panel with a plurality of bosses which extend upward to support the top since Tarnay et al. shows this is a known alternative core for a composite board and since Tarnay et al. teaches this forms a high strength reinforcing core.(Abstract)

Allowable Subject Matter
Claims 3, 4, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or clearly suggest a sliding block and side block which clamp the connecting portion between them in addition to a heater.  While Dooley et al.(US Patent 7,416,626) teaches a sliding block and a side block which clamp the connecting portion between then, the side block is also the heater, and the claims require a heater, a side block, and a sliding block, i.e. three different elements.

Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Leng and Spengler do not disclose heating and softening both the connecting portion and the area adjacent it, Kern et al. shows heating both areas prior to folding and removing the heater prior to bending.  One in the art would appreciate that the areas would also be softened as the plastic structural materials tend to be rigid without heat.
Regarding applicant’s argument that Leng is silent as to folding the connecting portion toward the board, Leng discloses bending the connecting portion.[0047]  Since the top portion is shown connected to the bottom board, it would clearly be folded(bent) towards the inner side of the board.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746


/BARBARA J MUSSER/Primary Examiner, Art Unit 1746